On February 6, 1996, the Court found that the defendant was in violation of the conditions of his suspended sentences and it is the judgment of the Court that defendant’s prior suspended sentence on Count II and III (Burglary, a Felony) is hereby revoked and that the defendant be and he is hereby sentenced to a term of five (5) years each on Count II and III in the Montana State Prison at Deer Lodge, Montana (Count I has already been served.) The sentences shall run consecutively with each other. The defendant shall receive credit from August 5,1994, through August 9,1994; and from *102October 30,1995, through date of sentencing, February 6, 1996, for one hundred nine (109) days jail time which he has previously served.
DATED this 16th day of September, 1996.
On August 22, 1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application shall be dismissed without prejudice.
Done in open Court this 22nd day of August, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. William Neis Swandal